MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ decision dismissing the appeal from the immigration judge’s removal order.
The United States Citizenship and Immigration Services has sole jurisdiction over the issuance of U visas. See 8 U.S.C.
§ 1101(a)(15)(U)(i); Ramirez Sanchez v. Mukasey, 508 F.3d 1254, 1255 (9th Cir. 2007). The BIA therefore correctly found that it lacked authority to grant a U visa, the only relief sought by petitioner.
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). This petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.